Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/26/2022 has been entered.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk Deheck on May 25, 2022.
The application has been amended as follows: 
	In claim 7, line 12, the phrase “diaphragm assembly” has been changed to –diaphragm pumping assembly—
	In claim 7, line 14, the phrase “diaphragm assembly” has been changed to –diaphragm pumping assembly—
	In claim 7, line 20, the phrase “assembly to balance” has been changed to –assembly so that a discharge stroke of a respective diaphragm of one of the first working fluid pumping diaphragm pump assembly and the second working fluid pumping diaphragm pump assembly begins before the respective diaphragm of the other of the first working fluid pumping diaphragm pump assembly and the second working fluid pumping diaphragm pump assembly approaches an end of a respective discharge stroke—
	In claim 7, line 22, the phrase “diaphragm assemblies” has been changed to –diaphragm pumping assemblies—
	In claim 8, line 2, the phrase “associated detecting the position” has been changed to –associated with the detecting of the position—
In claim 16, line 20, the phrase “and a second working fluid” has been changed to –and the second working fluid—
In claim 16, lines 25-26, the phrase “an offset between initiation of” has been changed to –an overlap during—
In claim 16, line 27, the phrase “second diaphragm pump assembly” has been changed to –second diaphragm pump assembly when a respective one of the first working fluid diaphragm pump assembly and the second diaphragm pump assembly approach an end of a respective discharge stroke—

 Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses or reasonably teaches in combination a diaphragm pump system comprising a first pump assembly and a second pump assembly, each pump assembly comprising a housing, a working fluid pumping diaphragm disposed in the housing, and a shaft supported by the housing and attached to the working fluid pumping diaphragm such that the working fluid pumping diaphragm of each of the first pump assembly and the second pump assembly are independently operable relative to one another; an unpressurized inlet manifold fluidly connected to an inlet side of each of the first pump assembly and the second pump assembly; a discharge manifold fluidly connected to a discharge side of each of the first pump assembly and the second pump assembly; a first diaphragm retracting assembly connected to the first pump assembly and configured to manipulate operation of the shaft of the first pump assembly and a second diaphragm retracting assembly connected to the second pump assembly and configured to manipulate operation of the shaft of the second pump assembly when an air flow is communicated to a respective one of the first diaphragm retracting assembly and the second diaphragm retracting assembly; and a control arrangement connected to the first diaphragm retracting assembly and the second diaphragm retracting assembly and configured to oscillate operation of the working fluid pumping diaphragm of the first pump assembly and the second pump assembly and concurrently apply a pressure signal to each of the first diaphragm assembly and the second diaphragm assembly near a full compression stroke associated with a discharge stroke of each of the respective work fluid pumping diaphragms of the first pump assembly and the second pump assembly to create a generally uniform discharge pressure associated with an outlet of the discharge manifold; however, the prior art of record does not further disclose or reasonably teach in combination that the control arrangement includes at least one electrical switch connected to the first diaphragm retracting assembly and at least one electrical switch connected to the second diaphragm retracting assembly, each electrical switch being configured to communicate an electrical signal to the control arrangement that is indicative of a relative position of a respective one of the working fluid pumping diaphragm of the first pump assembly and the second pump assembly relative to the respective housing.
Regarding claim 7, the prior art of record discloses or reasonably teaches in combination a method of forming a diaphragm pump assembly, the method comprising connecting a first working fluid pumping diaphragm pump assembly to a first diaphragm retracting assembly; connecting a second working fluid pumping diaphragm pump assembly to a second diaphragm retracting assembly that is independently operable relative to the first working fluid pumping diaphragm pump assembly;{01707924.DOCX/ }U.S. Serial No. 16/433,103 Response to Final Office Action mailed October 29, 2021Attorney Docket No. 140.020Page 4 of 13connecting the first working fluid pumping diaphragm pump assembly and the second working fluid pumping diaphragm pump assembly to a respective unpressurized working fluid intake and a respective working fluid discharge; detecting a position of the diaphragm of the first working fluid pumping diaphragm pump assembly and detecting a position of the diaphragm of the second working fluid pumping diaphragm pump assembly; and controlling operation of the first diaphragm retracting assembly and the second diaphragm retracting assembly to effectuate operation of the first working fluid pumping diaphragm pump assembly and the second working fluid pumping diaphragm pump assembly in a sequential manner and with a timewise shift to provide an offset between initiation of discharge strokes of the first working fluid pumping diaphragm pump assembly and the second working fluid pumping diaphragm pump assembly to balance a flow value and a pressure value associated with a combined output of the working fluid discharges based on the determination of the positions of the diaphragms of the first and second working fluid pumping diaphragm assemblies; however, the prior art of record does not further disclose or reasonably teach in combination detecting a position of the first and second diaphragm retracting assembly controlling operation of the first diaphragm retracting assembly and the second diaphragm retracting assembly so that a discharge stroke of a respective diaphragm of one of the first working fluid pumping diaphragm pump assembly and the second working fluid pumping diaphragm pump assembly begins before the respective diaphragm of the other of the first working fluid pumping diaphragm pump assembly and the second working fluid pumping diaphragm pump assembly approaches an end of a respective discharge stroke to balance a flow value and a pressure value associated with a combined output of the working fluid discharges
Regarding claim 16, the prior art of record discloses or reasonably teaches in combination a diaphragm pump system comprising a first working fluid diaphragm pump assembly and a second working fluid diaphragm pump assembly, each of the first working fluid diaphragm pump assembly and the second diaphragm pump assembly including a respective diaphragm that is disposed in a respective working fluid diaphragm pump chamber; a first drive arrangement that is fluidly isolated from a working fluid flow and is connected to the diaphragm of the first working fluid diaphragm pump assembly, the first drive arrangement being operable to effectuate cyclic operation of the diaphragm of the first working fluid {01707924.DOCX/ }U.S. Serial No. 16/433,103Response to Final Office Action mailed October 29, 2021Attorney Docket No. 140.020Page 6 of 13diaphragm pump assembly relative to the working fluid diaphragm pump chamber of the first working fluid diaphragm pump assembly; a second drive arrangement that is fluidly isolated from the working fluid flow and is connected to the diaphragm of the second working fluid diaphragm pump assembly, the second drive arrangement being operable to effectuate cyclic operation of the diaphragm of the second working fluid diaphragm pump assembly relative to the working fluid diaphragm pump chamber of the second working fluid diaphragm pump assembly; and a control arrangement connected to each of the first drive arrangement and the second drive arrangement and having at least one sensor associated with each of a respective one of the first drive arrangement and the second drive arrangement that are configured to detect a relative position of the respective diaphragm that is disposed in the respective working fluid diaphragm pump chamber of each of the first working fluid diaphragm pump assembly and the second working fluid diaphragm pump assembly, the control arrangement being configured to control operation of the first working fluid diaphragm pump assembly and the second working fluid diaphragm pump assembly and concurrently apply a pressure signal to each of the first drive arrangement and the second drive arrangement near a full compression stroke associated with a discharge stroke of each of the first working fluid diaphragm pump assembly and the second working fluid diaphragm pump assembly; however, the prior art of record does not further disclose or reasonably teach in combination a pneumatic control arrangement that provides a pressure signal to create an overlap during respective discharge strokes of the first working fluid diaphragm pump assembly and the second diaphragm pump assembly when a respective one of the first working fluid diaphragm pump assembly and the second diaphragm pump assembly approach an end of a respective discharge stoke to create a steady state condition of a pressure and a flow of the combined working fluid discharged from the first working fluid diaphragm pump assembly and the second working fluid diaphragm pump assembly based at least in part on outputs from each of the at least one sensor associated with each of the respective one of the first drive arrangement and the second drive arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746